                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

TODD JAGER,

              Plaintiff,

v.                                                              CV No. 18-743 GBW/CG

JAMES MULHERON, et al.,

              Defendants.


                   ORDER VACATING SETTLEMENT CONFERENCE

       THIS MATTER is before the Court upon conferring with counsel at the status

conference held on August 20, 2019. Counsel for both parties state the case would be

in a better position for a settlement conference after the parties complete discovery and

finish briefing their dispositive motions.

       IT IS THEREFORE ORDERED that the settlement conference scheduled for

August 28, 2019, at 9:00 a.m. is hereby VACATED. The Court will set a status

conference when the parties’ dispositive motions are briefed.




                                             THE HONORABLE CARMEN E. GARZA
                                             UNITED STATES MAGISTRATE JUDGE
